Citation Nr: 1022767	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
lumbar spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
cervical spine disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for neuropathy of the 
left hand and arm.

6.  Entitlement to service connection for neuropathy of the 
left shoulder.

7.  Entitlement to service connection for neuropathy of the 
left wrist.

8.  Entitlement to service connection for neuropathy of the 
left leg.

9.  Entitlement to service connection for neuropathy of the 
left foot.

10.  Entitlement to service connection for neuropathy of the 
left side of face.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1961 to March 1964. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

Procedural history

In a January 1965 rating decision, the RO denied the 
Veteran's service-connection claim for residuals of injuries 
sustained in a parachute jump, to include consideration of 
cervical and lumbar spine conditions.  The Veteran did not 
appeal this decision.

In July 2004, the Veteran filed a request to reopen his 
previously-denied cervical and lumbar spine claims.  The 
Veteran additionally claimed entitlement to service-
connection for neuropathy of the left hand and arm, left 
shoulder, left wrist, left leg, left foot, and the left side 
of his face.  The RO denied the Veteran's claims in the 
above-referenced January 2005 rating decision.  The Veteran 
disagreed with the RO's decisions and perfected an appeal as 
to each issue.  

The Veteran testified at a Travel Board hearing in San 
Antonio, Texas, which was chaired by the undersigned Acting 
Veterans Law Judge in May 2010.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

Referred issue

At the May 2010 hearing, the Veteran's representative 
specifically asserted that there was "clearly a mistake" 
with the RO's original denial of the Veteran's service-
connection claim in January 1965.  See the May 2010 hearing 
transcript, page 21.   It appears that the Veteran is now 
raising a claim based on CUE (clear and unmistakable error) 
as to the RO's January 1965 rating decision.  As that issue 
has not yet been considered by the RO, it is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

Remanded issue

The Veteran's service-connection claim for neuropathy of the 
left side of his face is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In January 1965, the RO denied the Veteran's claim of 
entitlement to service connection for residuals of injuries 
sustained in a parachute jump, to include lumbar and cervical 
spine disabilities.  

2.  The evidence associated with the claims folder subsequent 
to the RO's January 1965 decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claims of entitlement to service 
connection for lumbar spine and cervical spine disabilities.

3.  The record does not show by clear and unmistakable 
evidence that the Veteran's lumbar spine disability pre-
existed his enlistment in 1961.

4.  The competent evidence of record indicates that the 
Veteran has a lumbar spine disability that is related to his 
military service. 

5.  The competent evidence of record indicates that the 
Veteran has a cervical spine disability that is related to 
his military service. 

6.  The competent evidence of record supports a finding that 
a relationship exists between the Veteran's neuropathy of the 
left hand and arm and his service- connected spine 
disabilities.

7.  The competent evidence of record supports a finding that 
a relationship exists between the Veteran's neuropathy of the 
left shoulder and his service-connected spine disabilities.

8.  The competent evidence of record supports a finding that 
a relationship exists between the Veteran's neuropathy of the 
left wrist and his service-connected spine disabilities.

9.  The competent evidence of record supports a finding that 
a relationship exists between the Veteran's neuropathy of the 
left leg and his service-connected spine disabilities.

10.  The competent evidence of record supports a finding that 
a relationship exists between the Veteran's neuropathy of the 
left foot and his service-connected spine disabilities.


CONCLUSIONS OF LAW

1.  The January 1965 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002);    38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Since the January 1965 rating decision, new and material 
evidence has been received with respect to the Veteran's 
claims of entitlement to service connection for lumbar and 
cervical spine disabilities; therefore, the claims are 
reopened.              38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  With respect to the Veteran's lumbar spine disability, 
the statutory presumption of soundness on enlistment has not 
been rebutted by clear and unmistakable evidence.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).

4.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's current lumbar spine disability was 
incurred in military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's current cervical spine disability was 
incurred in military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  The Veteran's neuropathy of the left hand and arm is 
caused or aggravated by his service-connected spine 
disabilities.  38 C.F.R. §3.310 (2009).

7.  The Veteran's neuropathy of the left shoulder is caused 
or aggravated by his service-connected spine disabilities.  
38 C.F.R. §3.310 (2009).

8.  The Veteran's neuropathy of the left wrist is caused or 
aggravated by his service-connected spine disabilities.  38 
C.F.R. §3.310 (2009).

9.  The Veteran's neuropathy of the left leg is caused or 
aggravated by his service-connected spine disabilities.  38 
C.F.R. §3.310 (2009).

10.  The Veteran's neuropathy of the left foot is caused or 
aggravated by his service-connected spine disabilities.  38 
C.F.R. §3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service-connection claims in August 2004.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters in light 
of the fact that the Board is reopening and granting the 
Veteran's claims.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefits 
sought on appeal.

The Board notes that the Veteran has not been provided 
specific notice regarding degree of disability and effective 
date as required by the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, as discussed in 
detail below, the Board is granting the Veteran's claims.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and testified 
before the undersigned at a May 2010 personal hearing. 

Accordingly, the Board will proceed to a decision.

New and material evidence claims

Relevant law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 
3.303 (2009). 

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claims of 
entitlement to service connection for lumbar spine and 
cervical spine disabilities were previously denied in a 
January 1965 decision by the RO.  The Veteran did not appeal 
this decision, and it became final.  38 C.F.R. §§ 3.104, 
20.1103 (2009).

In essence, the RO denied the Veteran's lumbar and cervical 
spine claims in January 1965 because the evidence of record 
at the time failed to demonstrate that the Veteran had 
current disabilities that had their onset in, or were caused 
by his military service.  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted [i.e. after January 1965] evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence of current 
lumbar or cervical spine disabilities that are related to an 
in-service disease or injury.  

Recently submitted medical evidence demonstrates that the 
Veteran currently has spondylolisthesis of the lumbar spine, 
and spondylosis with myelopathy of the cervical spine.  See 
the January 23, 2007 report of Dr. H.A.M.  Indeed, Dr. H.A.M. 
has linked these disabilities to an in-service parachuting 
accident [in which the Veteran experienced trauma to the 
neck, back, and buttocks], specifically noting that each 
spine disability is "service connected."  Id. 

The Board finds that the medical opinion of Dr. H.A.M. 
constitutes new and material evidence as to both the 
Veteran's spine claims.  As noted above, for the sole purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the medical opinions of record, 
although not their weight, is presumed for the narrow purpose 
of determining whether sufficient evidence has been submitted 
to reopen the previously disallowed claim for service 
connection.  See Justus, 3 Vet. App. at 513.

This new evidence relates to the unestablished facts 
necessary to substantiate the Veteran's respective claims, 
and presents a reasonable possibility of substantiating them.  
See 38 C.F.R. § 3.156 (2009).  Accordingly, the Board finds 
that there is sufficient new and material evidence to reopen 
the Veteran's claims of entitlement to service connection for 
lumbar spine and cervical spine disabilities.  
Service connection for lumbar spine and cervical spine 
disabilities

Relevant law and regulations

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.         §§ 
3.102, 4.3 (2009).



Analysis

The Veteran claims that he has current lumbar and cervical 
spine disabilities that are due to injuries he sustained to 
his neck, back, and buttocks during an in-service parachute 
landing.  

With respect to the Veteran's lumbar spine claim, there is 
conflicting evidence of record as to whether the Veteran's 
lumbar spine disability currently at issue pre-existed his 
enlistment.  As such, the Board will first determine whether 
the evidence shows by "clear and unmistakable evidence" 
that the Veteran had a lumbar spine disability prior to 
entering his active duty service in 1961. 

The Veteran's February 1961 enlistment medical examination 
report noted that the Veteran had low back pain in 1959, 
which was treated by a chiropractor.  Pertinently however, 
physical examination of the Veteran's low back upon 
enlistment was in fact negative, and his prior report of back 
pain was not considered disqualifying ["NCD"].  The Veteran 
has recently testified that he did not see a chiropractor 
prior to service, but rather, he saw his mother's masseuse on 
only one occasion when he was 15.  The Veteran contends that 
he remained very active in sports in years subsequent [prior 
to service] with no problems.  See the May 2010 hearing 
transcript, pages 3 and 4.  

During service, the Veteran hit his back on a footlocker in 
May 1961, and was diagnosed with a low back strain in January 
1962.  Subsequently, in June 1962, the Veteran was injured in 
a parachute drop where he landed on his buttocks, fell 
backwards, hit his head, and was briefly knocked unconscious.  
The Veteran was diagnosed with a low back contusion, and 
complained of low back pain for months following the 
accident.  See the Veteran's June 18, 1962 Narrative Summary; 
see also the Veteran's February 13, 1964 Chronological Record 
of Medical Care.  

In December 1964, after the Veteran separated from active 
service, the Veteran underwent a VA examination of his back 
where he was diagnosed with separate dorsal spine and lumbar 
spine disabilities.  The 1964 VA examiner identified the 
Veteran's dorsal spine disability as "residual mild 
adolescent osteochondrosis," thus suggesting that such 
existed prior to the Veteran's active military service.  In 
contrast, the 1964 VA examiner identified the Veteran's 
lumbar spine disability as Grade I spondylolistheses, 
crucially making no suggestion that this lumbar spine 
disability pre-existed the Veteran's active service.  See the 
December 1964 VA examiner's report.  

After reviewing the Veteran's claims file, the February 2006 
VA examiner found that although the Veteran had 
spondylolisthesis of the lumbar spine upon exiting military 
service in 1964, "[t]his in all likelihood existed prior to 
service and was the cause for him seeking chiropractor 
care."  See the February 2006 VA examiner's report, page 15.  
Crucially however, there is no evidence of record [other than 
the 2006 VA examiner's own opinion] suggesting that the 
Veteran's lumbar spine disability had its onset at any time 
other than military service.  In fact, the only evidence of 
record specifying any pre-existing spine disability is the 
above-referenced December 1964 VA examiner's report, 
indicating adolescent osteochondrosis of the Veteran's dorsal 
spine alone.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."]

Crucially, the Veteran's private physician, Dr. F.K.K., has 
specifically indicated that the Veteran's 1964 diagnosis of 
lumbar spine spondylolisthesis "certainly could have been 
traumatic in etiology," and is "directly related to the 
[parachute] injury which occurred while on active duty."  
See the May 3, 2005 report of Dr. F.K.K., page 4.  

Accordingly, based on the evidence noted above, the Board 
finds that there is no "clear and unmistakable evidence" of 
record demonstrating that the Veteran's lumbar spine 
disability existed prior to service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner, supra.  The presumption of 
soundness upon enlistment has therefore not been rebutted 
with respect to this issue.  

As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.             See Hickson, 12 Vet. App. 
247, 253 (1999).  

With respect to Hickson element (1), current disability, MRI 
results taken in March 2004 pertinently indicate that the 
Veteran has cervical spondylosis with myelopathy, lumbar 
spondylosis, and degenerative joint disease of the lumbar 
spine.  See the Veteran's March 29, 2004 VA Neurology Follow 
Up Note.  Subsequent private treatment reports also indicate 
the presence of lumbar spondylolisthesis and spinal stenosis.  
See the January 23, 2007 private report of Dr. H.A.M.  As 
such, current cervical and lumbar spine disabilities are 
shown in the record.  Hickson element (1) is therefore 
satisfied as to both issues.  

Turning next to Hickson element (2), in-service disease or 
injury, the Veteran asserts that he hurt his back and neck in 
a parachuting accident during his active duty military 
service.  Indeed, the Veteran's service treatment records 
specifically note that in June 1962, the Veteran accidentally 
injured himself during a parachute jump, where he was coming 
down quite fast, landed on his buttocks, fell backwards, hit 
his head, and was knocked unconscious.  The Veteran was 
diagnosed with a contusion of his low back and buttocks, a 
neck sprain of the anterior musculature ligaments, especially 
on the left, and a concussion of the brain.  See the 
Veteran's June 18, 1962 Narrative Summary.  The Veteran has 
asserted that he has had low back and neck pain ever since 
this accident.  

Based on this medical and lay evidence, it is clear that the 
Veteran experienced in-service injuries to his cervical and 
lumbar spine during his active duty service.  Accordingly, 
Hickson element (2) is also satisfied as to both issues.  

Finally, with respect to crucial Hickson element (3), nexus 
or relationship, the question presented in this case, i.e. 
the relationship, if any, between the Veteran's current 
disabilities and his military service, is essentially medical 
in nature.           See Colvin v. Derwinski,  1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].

Dr. F.K.K. specifically linked the Veteran's current lumbar 
and cervical spine disabilities with the trauma he sustained 
to his back and neck during his in-service parachute 
accident.  Indeed, Dr. F.K.K. reasoned that the Veteran's 
cervical and lumbar spine disabilities show "significant 
pathology, more advanced again than I would expect for a 60-
year-old and very indicative of someone that has sustained an 
injury earlier in their life."  Dr. F.K.K. also noted that 
the Veteran had "a significant trauma to his spine with the 
parachute accident and the findings that we have seen now in 
2005 are indicative of the injuries and directly related to 
the injury which occurred while on active duty.  It is a 
natural history of an injury pattern to be sustained at a 
younger age and develop subsequent sequelae over many 
years."    See the May 3, 2005 report of Dr. F.K.K.  

Dr. F.K.K.'s opinion has support in the record.  Indeed, 
after multiple tests and over a year and a half of treatment, 
Dr. H.A.M. noted in January 2007 that the Veteran's lumbar 
spine disability was traumatic in origin due to his 
parachuting accident, and that the "medical diagnosis of 
cervical spondylosis with myelopathy [and] lumbar 
spondylolisthesis and stenosis . . . are all service-
connected."  See the January 23, 2007 report of Dr. H.A.M.

Additionally, the Veteran has specifically testified that he 
has experienced problems with his low back and neck since the 
time of his accident in 1962.  See the May 2010 hearing 
transcript, pages 10 and 11.  Indeed, the Veteran is 
competent to testify as to his own observable symptomatology, 
to include whether he has experienced continuous neck and low 
back pain since the time of his in-service parachuting 
accident.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The undersigned found the Veteran's testimony at the 
May 2010 hearing to be credible, and finds no reason to 
disbelieve the Veteran's assertions.  Pertinently, the 
Veteran has submitted multiple lay statements from family 
members and friends identifying their own observations of the 
Veteran's long term trouble with back and neck pain.  

The only evidence of record against the Veteran's claim is 
the above-referenced opinion of the February 2006 VA 
examiner, who determined he was "unable to establish a nexus 
of [the Veteran's] in service spinal injury to his eventual 
spinal problems."  See the February 2006 VA examiner's 
report, page 16.  

Although the February 2006 VA examiner did not relate the 
Veteran's current lumbar and cervical spine disabilities to 
his in-service parachuting accident, the Board finds that at 
the very least, there exists an approximate balance of 
evidence for and against the Veteran's lumbar and cervical 
spine claims.  As noted above, the Board finds the Veteran's 
lay assertions, as well as the medical opinions of Dr. F.K.K. 
and Dr. H.A.M. to be credible and persuasive. 

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002);  38 C.F.R. § 3.102 (2009).  Accordingly, with 
resolution of doubt in the Veteran's favor, the Board 
concludes that a grant of service connection for both a 
lumbar spine and a cervical spine disability is warranted.  

Service connection for neuropathy of the left hand and arm, 
left shoulder, left wrist, left leg and left foot

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.                     
See 38 C.F.R. § 3.310(a) (2009); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).




Analysis

In essence, the Veteran claims that he developed neuropathy 
down the left side of his body as a direct result of his 
parachuting accident in service.  In the alternative, the 
Veteran claims that his neuropathy developed secondary to his 
cervical or lumbar spine disabilities, for which the Board 
has now awarded service-connection.  As discussed immediately 
below, the Board is granting the Veteran's claims on a 
secondary basis; therefore, the Board need not adjudicate the 
Veteran's claims for direct service connection.

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin, 11 Vet. 
App. at 512.  

It is undisputed that the Veteran currently has demyelinating 
polyneuropathy of the left lower and upper extremities.  See 
the Veteran's January 29, 2004 VA Rehab EMG note.  In 
particular, the evidence of record demonstrates that the 
Veteran had an abnormal shoulder shrug test in January 2004 
with aching in the left neck, and numbness on the left sole 
of his foot, and down his left leg.  See the Veteran's 
January 5, 2004 VA Neurology New Patient Note.  Additionally, 
nerve conduction studies performed in January 2004 indicated 
prolonged left median and left ulnar distal sensory latency 
(DSL).  Subsequently, in March 2004, the Veteran was noted as 
having left hand/arm loss of sensation and temperature, with 
diminished 
deep tendon reflexes throughout.  See the Veteran's March 29, 
2004 VA Neurology Follow-Up Note.  Formal diagnoses of 
polyneuropathy of both the upper and lower left extremities 
have been acknowledged by both Dr. F.K.K. and Dr. H.A.M.  
Accordingly, current disability of the left hand and arm, 
shoulder, wrist, leg, and foot are demonstrated in the 
record.  Wallin element (1) is therefore satisfied as to each 
issue.  

With respect to Wallin element (2), the Veteran has been 
awarded service-connection for both a cervical spine and a 
lumbar spine disability.  Therefore, Wallin element (2), 
service-connected disability, is also satisfied as to each 
issue.

With respect to Wallin element (3), nexus, Dr. F.K.K. 
pertinently noted that the Veteran's cervical spine 
disability manifests in "spinal cord compression with spinal 
cord malacia" that has resulted in "irreparable spinal cord 
damage."  Dr. F.K.K. indicated that the Veteran's diagnosis 
of neuropathy should be considered "service connected," as 
each disability  has its "anatomical basis from his cervical 
spine cord compression as well as the [lumbar spine] 
spondylolisthesis . . . ."       See the May 3, 2005 report 
of Dr. F.K.K.  

Similarly, upon reviewing the Veteran's entire claims file 
and upon physical examination of the Veteran, the October 
2005 VA examiner pertinently determined that "it is at least 
as likely as not that at least some of [the Veteran's] 
numbness in his left arm and left leg [are] related to his 
cervical spine and lumbar spine problems that occurred while 
he was in the military."  See the October 2005 VA examiner's 
report, page 2.  

Further, in February 2006, a different VA examiner also noted 
that in the years following his active service, the Veteran 
"began to manifest cervical and lumbar degenerative problems 
and also neurological problems of cervical and lumbar 
stenosis with myelopathy, lumbar neurogenic claudication and 
demyelinating type polyneuropathy."  See the February 2006 
VA examiner's report, page 16.  Dr. H.A.M. subsequently 
asserted that the Veteran's medical diagnosis of peripheral 
neuropathy should be "service connected," after describing 
the effects the Veteran's cervical and lumbar spine 
disabilities have on his arms and legs.  See the January 23, 
2007 report of Dr. H.A.M.  

There is no evidence of record that contradicts the medical 
conclusions described above.  These medical findings are 
well-reasoned and are consistent with the other medical and 
lay evidence of record, to include the Veteran's testimony at 
the May 2010 hearing.  Accordingly, the Board finds that 
medical nexus is demonstrated, and Wallin element (3) is 
satisfied as to each issue.  The benefits sought on appeal 
are granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine 
disability is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical spine 
disability is reopened.

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is 
granted.

Service connection for neuropathy of the left hand and arm is 
granted.

Service connection for neuropathy of the left shoulder is 
granted.

Service connection for neuropathy of the left wrist is 
granted.

Service connection for neuropathy of the left foot is 
granted.

Service connection for neuropathy of the left leg is granted. 


REMAND

Service connection for neuropathy of the left side of face

In essence, the Veteran claims that he developed neuropathy 
of the left side of his face as a direct result of his 
parachuting accident in service, described above.  In the 
alternative, the Veteran's claims his face neuropathy is 
secondary to his service-connected cervical or lumbar spine 
disabilities.   

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The Veteran was afforded two VA examinations in October 2005 
and in February 2006.  Crucially, neither VA examiner 
examined the Veteran for neuropathy of the left side of his 
face.  Rather, each examiner limited their respective 
examinations and analysis to the Veteran's peripheral 
neuropathy of the upper and lower extremities, discussed 
above.  As such, there is no current diagnosis of record 
indicating the presence and/or etiology of any neurological 
disability affecting the left side of the Veteran's face.  
Because the Veteran was afforded VA examinations that did not 
address each of his disability claims, the Board believes a 
new examination should be scheduled to determine the nature 
and etiology of the Veteran's claimed neuropathy of the left 
side of his face.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The VBA should contact the Veteran 
and request that he identify any medical 
treatment he has received for his claimed 
neuropathy of the left side of his face.  
The RO should take appropriate steps to 
secure copies of any such treatment 
reports identified by the Veteran which 
are not in the record on appeal.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should then schedule the 
Veteran for a VA examination to 
determine the nature and etiology of 
his claimed neuropathy of the left side 
of his face, by a physician that has 
not previously examined him.  The 
Veteran's VA claims folder and a copy 
of this Remand should be made available 
to, and should be reviewed by the 
examiner.  After examination of the 
Veteran and review of all pertinent 
medical records, the examiner should 
clarify the Veteran's specific 
diagnosis, if any, and provide an 
opinion with supporting rationale as to 
the following questions:

(a).  Does the Veteran have a 
current neurological disability 
affecting the left side of his 
face?  If so, please identify the 
diagnosis of the disability.

(b).  If a neurological disability 
is diagnosed, is it as likely as 
not (i.e. 50 percent or greater 
probability) that any such 
disability is related to the 
Veteran's in-service parachuting 
accident?  

(c).  If a neurological disability 
is diagnosed, is it as likely as 
not (i.e. 50 percent or greater 
probability) that any such 
disability is related to the 
Veteran's service-connected 
cervical or lumbar spine 
disabilities?  

A report should be prepared and 
associated with the Veteran's VA claims 
folder.  If the VA examiner finds that 
he or she cannot answer these questions 
without resorting to speculation, such 
should be stated and supported with 
specific reasoning as to why that is 
the case.  The examiner is requested to 
cite to the relevant evidence 
considered in providing the opinion.  

3.  Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, 
the VBA should readjudicate the 
Veteran's claim on appeal.  If the 
claim is denied, VBA should provide the 
Veteran with a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


